




FIRST SUPPLEMENTAL INDENTURE
First Supplemental Indenture (this “Supplemental Indenture”), dated as of
September 12, 2014, among the subsidiaries of Education Management LLC, a
Delaware limited liability company (the “Company”), listed on the signature
pages hereto (such subsidiaries, collectively, the “Guaranteeing Subsidiaries”
and each, a “Guaranteeing Subsidiary”), and The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Trustee”).
W I T N E S S E T H
WHEREAS, each of the Company, Education Management Finance Corp. (together with
the Company, the “Issuers”) and the Guarantors (as defined in the Indenture
referred to below) has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of September 5, 2014, providing for the
issuance of $175,376,620 aggregate principal amount of Senior PIK Toggle Notes
due 2018 (the “Notes”);
WHEREAS, the Indenture provides that under certain circumstances each
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which such Guaranteeing Subsidiary shall unconditionally
guarantee all of the Issuers’ Obligations under the Notes and the Indenture on
the terms and conditions set forth herein and under the Indenture (the
“Guarantee”); and
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders of the Notes
as follows:
Section 1. Capitalized terms used herein and not otherwise defined herein are
used as defined in the Indenture.
Section 2. Each Guaranteeing Subsidiary, by its execution of this Supplemental
Indenture, agrees to be a Guarantor under the Indenture and to be bound by the
terms of the Indenture applicable to Guarantors, including, but not limited to,
Article 10 thereof.
Section 3. The Trustee shall not be responsible in any manner whatsoever for or
in respect of the validity or sufficiency of this Supplemental Indenture or for
or in respect of the recitals and statements contained herein, all of which are
made solely by each Guaranteeing Subsidiary, with the Trustee assuming no
responsibility for their correctness.
Section 4. This Supplemental Indenture shall be governed by and construed in
accordance with the laws of the State of New York.
Section 5. This Supplemental Indenture may be signed in various counterparts
which together will constitute one and the same instrument. The exchange of
copies of this Supplemental Indenture and of signature pages by facsimile or
electronic (i.e., “pdf” or “tif”) transmission shall constitute effective
execution and delivery of this Supplemental Indenture as to the parties hereto
and may be used in lieu of the original Supplemental Indenture for all purposes.
Signatures of the parties hereto transmitted by




--------------------------------------------------------------------------------




facsimile or electronic (i.e., “pdf” or “tif”) transmission shall be deemed to
be their original signatures for all purposes.
Section 6. This Supplemental Indenture is an amendment supplemental to the
Indenture and the Indenture and this Supplemental Indenture will henceforth be
read together.
[Signature Pages Follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.
BROWN MACKIE EDUCATION CORPORATION


EDUCATION FINANCE II LLC


SOUTH UNIVERSITY RESEARCH CORPORATION


THE ART INSTITUTES INTERNATIONAL LLC


By:
 
Name: James A. Terrell
Title: Treasurer

































































[Signature Page to Supplemental Indenture]






--------------------------------------------------------------------------------
















THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee
By:
 
Name:
Title:























































































[Signature Page to Supplemental Indenture]


